PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Barnes et al.
Application No. 15/513,979
Filed: 23 Mar 2017
For METHODS AND COMPOSITIONS FOR TREATING AGE-RELATED DISORDERS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed May 24, 2021, to revive the above-identified application.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on March 23, 2017, including, inter alia, an Application Data Sheet (ADS) which lists three joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  

On July 10, 2017, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On March 29, 2018, the USPTO issued a non-final Office action.

On October 1, 2018, Applicants filed a reply to the non-final Office action along with a three-month extension of time to make the response timely (September 29, 2018 fell on a Saturday).

On December 13, 2018, the USPTO issued a final Office action.  No claims were indicated to be allowable.

On June 13, 2019, Applicants filed a notice of appeal along with the associated fee and a three-month extension of time to make the response timely.  Pursuant to 37 C.F.R. 
§ 41.37(a), the Appellants had two months after the filing of the notice of appeal to file an appeal brief (or alternatively, a RCE which would serve to withdraw the application from appeal and reopen prosecution of the application).

On January 13, 2020, Applicants filed both a RCE and a five-month extension of time, along with executed declarations for joint inventors Barnes and Lee.  

January 13, 2020 was the expiration of the maximum extendable period for either submitting an appeal brief or withdrawing the application from appeal and reopening prosecution of the application via the filing of both a RCE and a submission to withdraw the appeal per M.P.E.P. 
§ 1215.01. 

On January 16, 2020, Applicants filed an executed declaration for joint inventor Wagers.

On May 19, 2020, the USPTO issued a non-final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.



A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

 (1) The reply required to the outstanding Office 
 	     action or notice, unless previously filed;
	(2)  The petition fee as set forth in 37 C.F.R. 
          § 1.17(m);
	(3)  Any terminal disclaimer (and fee as set forth in 
	     § 1.20(d)) required pursuant to paragraph (d) of this 
	     section, and; 
	(4)  A statement that the entire delay in filing the 
	     required reply from the due date for the reply until 
	     the filing of a grantable petition pursuant to this 
	     section was unintentional. The Director may require 
	     additional information where there is a question 
	     whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on February 10, 2021, along with a RCE, the petition fee, and the proper statement of unintentional delay, which was dismissed via the mailing of a decision on March 23, 2021.

With this renewed petition, Petitioner has included an amendment to the claims and remarks.

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.2  

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the amendment to the claims and remarks that were received on May 24, 2021 can be processed in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.3  All other inquiries 


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached. 
        2 See 37 C.F.R. § 1.137(d).
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).